ROTHENBERG, Judge.
Teofilo B. Centano (“defendant”) appeals the trial court’s order summarily denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), as repetitious. As the order provided by the defendant contains no attachments, we are unable to provide meaningful review. We, therefore, reverse and remand for the issuance of a new order with the record attachments that conclusively refute the defendant’s claims, if the motion is denied. See Fla. R.App. P. 9.141(b)(2)(D)(requiring reversal by this court unless the record shows conclusively that the defendant is entitled to no relief).
Reversed and remanded.